Upon a rehearing had in this case, this court has come to the conclusion that the ends of justice may be best subserved by ordering a new trial rather than by directing the entry of a judgment against the defendant. We are satisfied that upon the record there was not sufficient evidence to support the verdict of the jury, but we are equally of the opinion that the record is such that it can not be said, as a matter of law, that the defendant, upon another trial, may not be able to further substantiate her defense. The order of this court, therefore, is that the judgment be reversed and the cause remanded for a new trial.
BIRDZELL, JOHNSON, CHRISTIANSON, and NUESSLE, JJ., concur.